DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on 12/15/2021.

The application has been amended as follows: 
Claim 1. (Currently amended) An oil mist separator including a structural unit, the structural unit comprising: a cylindrical component; and a metal-plate element including a through-neck, the cylindrical component extending though the through-neck and the metal plate element being 
Claim 18. (Currently amended) A structural unit comprising: a cylindrical component; and a metal-plate element including a through-neck, the cylindrical component extending though the through-neck and the metal plate element being attached to the cylindrical component by a plastic component overmolded on the through-neck, wherein the through-neck substantially determines a position of the metal-plate element relative to the cylindrical component with respect to a radial direction of the cylindrical component, wherein the through-neck comprises a plurality of circumferentially spaced segments, and wherein the plurality of circumferentially spaced segments are bent out of a plane of the metal plate element.
Examiner’s note: the changes are to further clarify the structure of the apparatus as previously it reads as the cylindrical component attaching to itself.

Allowable Subject Matter
Claims 1, 2, 6, 8, 9, 15, and 18-19 are allowed.
The following is a statement of reasons for allowance: The prior arts of record do not teach an oil mist separator having the plastic overmolded on the plurality of circumferentially spaced segments with an undercut that are bent out of a plane of the metal plate element. Applicant has incorporate the previously indicated allowable subject matter into the independent claims.
US7784836 teaches the claims 1-11. However it does not teach there is a plastic overmold on the circumferentially spaced segments that have an undercut that are bent out of a plane of the metal plate element.
US7972403 teaches in figure 2A a plate section 26/40 with circumferentially spaced segments 20 that are bent out of the plate plane that hold a cylindrical element 28 in figure 3A. However it does not teach that these portions are overmolded with plastic nor does it teach that the plate is metal.
US6006924 teaches in figure1B a plate element 42 that can be made of metal with spaced segments 44 that are at an angle. There is a cylindrical component 10 and 30 that are inserted. It does not however teach the segments are overmolded with plastic and figure 3 shows that the cylindrical component does not extend through the through hole, rather it sits inside.
US3332554 teaches having a metal plate 40 with bent segments 42, however it does not teach having plastic overmolded onto them.
US3083832 teaches a plate element 142 with spaced segments 145, however it does not teach that plastic is overmolded on them.
US4767530 teaches having a tightening ring (plate element) 12. It has angled segments 13 and 14. It does not teach having a plastic overmold on these segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        12/15/2021